NO. 07-07-0158-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                    DECEMBER 11, 2007

                            ______________________________


                             SHEA F. RAYMOND, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

         FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

           NO. 2005-496,325; HONORABLE LARRY B. “RUSTY” LADD, JUDGE

                           _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       On April 24, 2007, Appellant, Shea F. Raymond, filed his Notice of Appeal, by and

through retained counsel, David Martinez, complaining of the trial court’s Judgment convicting

him of the Class B Misdemeanor offense of Driving W hile Intoxicated. Thereafter, on August

7, 2007, this Court permitted Appellant’s counsel to withdraw. Subsequently, Appellant missed

several deadlines for the filing of his brief. Consequently, by order dated October 5, 2007, this

Court abated this appeal and remanded the cause to the trial court to determine why
Appellant had not filed a brief. The trial court was directed to determine (1) whether Appellant

still desired to prosecute this appeal, (2) whether he was indigent and entitled to appointed

counsel, and (3) if not indigent, whether Appellant had made necessary arrangements for

filing a brief. This Court’s order directed the trial court to file findings of fact and conclusions

of law and include them in a supplemental clerk’s record.             On November 6, 2007, a

supplemental reporter’s record of the abatement hearing was filed, but no supplemental

clerk’s record has been filed.


       Upon inquiry by the Clerk of this Court regarding the status of the supplemental clerk’s

record, Court Reporter, Sandra Shannon, indicated that the trial court’s findings had been

dictated into the record. The reporter’s record does reflect that at the abatement hearing

conducted on October 31, 2007, Appellant, who was represented by new retained counsel,

unequivocally indicated he no longer wished to prosecute this appeal. Appellant’s intention

being clear, we invoke Rule 2 of the Texas Rules of Appellate Procedure to suspend

operation of Rule 42.2(a), which requires that Appellant and his attorney sign a motion to

dismiss.


       Accordingly, the appeal is dismissed. The order of this Court directing the trial court

to file findings of fact and conclusions of law is hereby rendered moot.



                                                     Patrick A. Pirtle
                                                        Justice



Do not publish.


                                                 2